DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The description of the reference numbers of “31”, “34” in Fig. 1; “AD” in Fig. 9; “200a” in Figs. 13 and 14; “360” in Fig.16; “120” in Fig. 18; “220”, “230”, “240” in Fig. 34; “S” in Fig. 36 and “540” in Fig. 43 are lacking.  In addition, the terms “segment 15c” on line 9 of Pg. 7 and “worm gear 320” on lines 4 and 5 of Pg. 16 should be respectively recited as --segment 23c-- and --worm gear 320a--, so as to overcome the typographic errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub. No. 2017/0196102 B1) in view of Park et al (US Pat. No. 9,756,757 B2).
Regarding claim 1, Figs. 1, 5, 6, 13, 17 and 19 of Shin et al broadly discloses the display device (i.e. the electronic device 100) comprising: a flexible display panel (i.e. the display panel 20); a panel roller (i.e. the panel roller 156), wherein the flexible display panel (20) is wound around (see Fig. 6(a)) or unwound (see Fig.6(b)) from the panel roller (156); a main frame (i.e. the first surface 30a and the second surface 30b of the housing 30) extending in a longitudinal direction of the panel roller (156), wherein the panel roller (156) is coupled to the main frame (30a, 30b); a rod (i.e. the guide roller 87) extending in the longitudinal direction of the panel roller (156), wherein the rod (87) is spaced apart from the panel roller (156) and the main frame (30a, 30b); a sub frame (i.e. the third surface of the housing) coupling the rod (87) with the main frame (30a, 30b), wherein the sub frame is coupled to the main frame (see Fig. 13).  It is noted that the teaching of Shin et al does not specifically disclose that the bracket coupled to the sub frame as required.  However, the Fig. 13 of Park et al broadly discloses that the bracket (i.e. the subject bracket 340-3, 340-4) coupled to the sub frame (i.e. the lower frame 320).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Shin et al with the feature of the bracket coupled to the sub frame as taught by Park et al as both Shin et al and Park et al are directed to the display device, so as to reduce concentration of stress and to eliminate fatigue fracture of the display device. 
Regarding claim 10, Figs. 3 and 4 of Park et al broadly discloses that a module cover (i.e. the flexible rear cover 140) extending in the longitudinal direction of the panel roller (i.e. the panel roller 210), wherein the module cover (140) comprises a plurality of segments horizontally arranged at a rear surface of the flexible display panel (i.e. the flexible display panel 110), wherein the flexible display panel (110) and the module cover (140) are wound around or unwound from the panel roller (see [0055]).
Regarding claim 11, Figs. 1, 6, 11 and 20 of Shin et al broadly discloses the flexible display panel (20) moves downwards in response to being unwound from the panel roller, and moves upwards in response to being wound around the panel roller (see Figs. 11 and 20).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/139,343 (hereinafter as Pyo) in view of Park et al (US Pat. No. 9,756,757 B2).  
The table below demonstrates claims 1, 10 and 11 from the instant application and claims 1-10 from the copending Application No. 17/139,343 (hereinafter as Pyo).  The limitations recited in the copending application that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.
Instant application: 17/141,154
Copending Application No. 17/139,343
1. A display device comprising: a flexible display panel; a panel roller, wherein the flexible display panel is wound around or unwound from the panel roller; a main frame extending in a longitudinal direction of the panel roller, wherein the panel roller is coupled to the main frame; a rod extending in the longitudinal direction of the panel roller, wherein the rod is spaced apart from the panel roller and the main frame; a sub frame coupling the rod with the main frame, wherein the sub frame is coupled to the main frame; and a bracket coupled to the sub frame.





































10. The display device according to claim 1, further comprising a module cover extending in the longitudinal direction of the panel roller, wherein the module cover comprises a plurality of segments horizontally arranged at a rear surface of the flexible display panel, wherein the flexible display panel and the module cover are wound around or unwound from the panel roller.
11. The display device according to claim 1, wherein the flexible display panel moves downwards in response to being unwound from the panel roller, and moves upwards in response to being wound around the panel roller.

1. A display device comprising: a flexible display panel; a panel roller, wherein the flexible display panel is wound around or unwound from the panel roller; a main frame extending in a longitudinal direction of the panel roller, wherein the panel roller is coupled to the main frame; a rod extending in the longitudinal direction of the panel roller, wherein the rod is spaced apart from the panel roller and the main frame; and a sub frame coupling the rod with the main frame, wherein the sub frame is coupled to the main frame.
2. The display device of claim 1, wherein the sub frame comprises: a first beam extending from the main frame to the rod; and a clamp formed at a distal end of the first beam and configured to clamp the rod.
3. The display device of claim 2, wherein the sub frame further comprises a second beam extending from the main frame to the rod, wherein the second beam is perpendicular to the first beam.
4, The display device of claim 3, wherein a width of the second beam gradually decreases in the longitudinal direction from the rod to the main frame.
5. The display device of claim 4, wherein the main frame further comprises: a first base, wherein the sub frame is coupled to the first base; a vertical portion extending from a side of the first base in a vertical direction; and a second base formed at a distal end of the vertical portion, wherein the panel roller is coupled to the second base.
6. The display device of claim 5, wherein the first base further comprises: a first rib located at a position between the vertical portion and the sub frame; and a second rib located at a position adjacent to the sub frame.
7. The display device of claim 6, wherein the second base further comprises: a third rib formed at a first end of the second base, and a fourth rib formed at a second end of the second base opposite the first end.
8. The display device of claim 7, wherein the sub frame is one of a plurality of sub frames adjacent to the other side of the first base, and wherein the plurality of sub frames is disposed in a longitudinal direction of the main frame.
9. The display device according to claim 8, further comprising: a module cover extending in the longitudinal direction of the panel roller, wherein the module cover comprises a plurality of segments horizontally arranged at a rear surface of the flexible display panel, wherein the flexible display panel and the module cover are wound around or unwound from the panel roller.
10. The display device according to claim 1, wherein the flexible display panel moves downwards in response to being unwound from the panel roller, and moves upwards in response to being wound around the panel roller.


It is noted that the teaching of Pyo does not explicitly disclose that the bracket coupled to the sub frame (as per claim 1) as required.  However, the Fig. 13 of Park et al broadly discloses that the bracket (i.e. the subject bracket 340-3, 340-4) coupled to the sub frame (i.e. the lower frame 320).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Shin et al with the feature of the bracket coupled to the sub frame as taught by Park et al as both Shin et al and Park et al are directed to the display device, so as to reduce concentration of stress and to eliminate fatigue fracture of the display device

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder et al (US Pat. No. 8,087,443 B2) discloses the retractable safety barriers and methods of operating same.
Cope et al (US Pub. No. 2013/0271940 A1) teaches the retractable display system and method of use.
Park et al (US Pub. No. 2016/0363960 A1) discloses the flexible display apparatus.
Park et al (US Pat. No. 9,864,412 B2) teaches the flexible display apparatus.
Kang et al (US Pub. No. 2018/0160554 A1) discloses the display device.
Pyo (US Pub. No. 2021/0204427 A1) teaches the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626